UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7342


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH MASON SPRAGUE, a/k/a Joseph Mason Hammond,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:04-cr-00029-HMH-1; 7:06-cv-01865-HMH)


Submitted:   February 23, 2012           Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Mason Sprague, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Joseph       Mason     Sprague          seeks    to    appeal       the   district

court’s order denying his Fed. R. Civ. P. 60(b) motion as a

successive and unauthorized 28 U.S.C.A. § 2255 (West Supp. 2011)

motion,         and     has        filed     a     motion        for      a       certificate    of

appealability.               The district court’s order is not appealable

unless      a    circuit          justice    or     judge       issues        a   certificate    of

appealability.           28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies           this        standard        by      demonstrating          that

reasonable        jurists           would        find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003).                            When the district court

denies      relief           on     procedural          grounds,         the      prisoner      must

demonstrate           both    that     the       dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                             Slack, 529 U.S. at 484–85.

We   have       independently         reviewed          the     record    and      conclude     that

Sprague has not made the requisite showing.                                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                                   2
            Additionally, we construe Sprague’s notice of appeal

and   informal        brief      as     an    application        to   file       a     second    or

successive § 2255 motion.                    United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                    In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:            (1) newly discovered evidence, not previously

discoverable          by   due    diligence,        that    would        be     sufficient       to

establish        by    clear      and    convincing         evidence          that,     but     for

constitutional error, no reasonable factfinder would have found

the     movant    guilty         of   the     offense;      or     (2)      a    new    rule     of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review. 28 U.S.C.A.

§ 2255(h) (West Supp. 2011).                     Sprague’s claims do not satisfy

either of these criteria.                    Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are       adequately      presented          in     the    materials

before    the     court     and       argument      would    not      aid       the   decisional

process.



                                                                                       DISMISSED




                                                3